DETAILED ACTION
This office action is in response to applicant’s filing dated March 3, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claim(s) 1, 2, and 4-8 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 3, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1; and cancellation of claim(s) . 


Priority
The present application claims benefit of foreign priority to KOREA 10-2017-0139172 filed on October 25, 2017.  The effective filing date of the instant application is October 25, 2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (WO 2015/085373 A1).
Regarding claim 1, Yamamoto teaches the topical formulations may promote or enhance growth of the terminal hair in a subject (page 27, lines 4-7).  Yamamoto teaches the use of at least one isolated monoterpenoid or isolated enantiomer thereof or an isolated ester thereof with a carboxylic acid in the preparation of a topical medicament for the treatment or prevention of alopecia in a subject (page 90, DC, lines 28-31 and claim 20); wherein the medicament comprises one or more adjunctive agents effective for treatment or prevention of hair loss (page 98, FQ, lines 1-3 and claim 29); wherein the one or more adjunctive agents is nonanal (page 98, FR, lines 5-9).  Yamamoto further teaches test compounds, and extracts comprising same, which have been shown herein to increase and/or restore ALP activity in DP cells treated with FGF-5 and inhibit FGF-5-signalling in DP cells are considered by the inventors to be effective for reducing hair loss and/or hair thinning associated with FGF-5 signaling in the dermal papilla, such as: by preventing and/or delaying and/or reducing premature onset of catagen in the hair follicle, and even extending the anagen phase of the hair follicle thereby prolonging hair growth. Such compounds are also effective for treatment of alopecia (page 107, lines 16-22).  Yamamoto teaches nonanal is a potent FGF-5 inhibitory active substance (page 103, lines 1-4).  Thus, Yamamoto teaches a method for treating or preventing hair loss comprising administering a composition comprising nonanal to promote hair growth. 
The prior art is silent regarding “increasing expression of a β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1”  However: “increasing expression of a β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (nonanal) is being administered to the same subjects (a subject suffering from alopecia). In 
In other words, even though the prior art is silent regarding “increasing expression of a β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1,” by practicing the method taught by the prior art: “the administration of nonanal to a patient suffering from alopecia,” one will also be “increasing expression of a β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“increasing expression of a β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1”) of the method taught by the prior art (the administration of nonanal to a patient suffering from alopecia”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding claims 2, 4, and 5, Yamamoto teaches the topical formulations may also comprise one or more carriers, excipients, or emollients suitable for topical administration; a carrier suitable for topical administration maybe a transdermal patch, lotion, ointment, paste, 
	Thus, the teachings of Yamamoto anticipate the method of claims 1, 2, 4, and 5.

Response to Arguments
	Applicant argues:
Yamamoto fails to at least show that the method for promoting hair development in a subject undergoing hair loss comprises increasing expression of a protein selected from the group consisting of β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1.  The Applicant points out that the present invention represents the "hair development' effect. Hair development is the growth of new hair on the scalp, which is different from the extension of the length of the existing hair (hair growth) and the loss of the existing hair (hair loss). These three distinct processes of hair development, hair growth and hair loss not only differ in effectiveness of the compounds administered to treat each one of them, but also in pharmacological mechanisms.  The elements disclosed in the present invention are direct evidence of the "hair development' effect. However, Yamamoto fails to teach or suggests "hair development" at all, and it is difficult to derive the effect of "hair development" only with the contents of the experiment disclosed in Yamamoto.  Therefore, it is inappropriate to consider that the present Application and Yamamoto describe the same invention without any related experimental data just because the main consumers for the two inventions are the same. Since both inventions are inventions for pharmaceutical use, it is considered more difficult to derive related effects without analyzing specific experimental data of each invention.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Yamamoto teaches a method for treating or preventing hair loss comprising administering a composition comprising nonanal to promote hair growth.  Thus, the active steps of the claimed method are taught, i.e. administering nonanal to a patient suffering from alopecia.
As set forth above, even though the prior art is silent regarding “increasing expression of a β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1,” by practicing the method taught by the prior art: “the administration of nonanal to a patient suffering from alopecia,” one will also be “increasing expression of a β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1,” even though the prior art was not aware of it.  Apparently, Applicant has discovered a new property or advantage (“increasing expression of a β-catenin, T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1”) of the method taught by the prior art (the administration of nonanal to a patient suffering from alopecia”).  MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (WO 2015/085373 A1) as applied to claims 1, 2, 4, and 5 above.

However, regarding the amounts of nonanal of instant claims 6 and 7, Yamamoto teaches a total amount of monoterpenoid compound administered to a subject may be in a range from about 0.1 ng per day to about 100 mg per day (page 74, lines 19-21).   Regarding the amounts of nonanal of instant claim 8, Yamamoto teaches in one example, the topical formulation contains the test compound in a dose of about 3.0% by weight of active compound per unit volume of topical formulation (w/v) or by volume of oil or perfume per unit volume of the topical formulation (v/v) (page 108, lines 20-23). Moreover, Yamamoto teaches aliquots of the cell suspension were transferred to the wells of cell culture dishes, and a single monoterpenoid listed in Example 1 e.g., (-.>-4-terpinen-4-ol, (+)-4-terpinen-4-ol, (±)-4-terpinen-4-ol, α-terpineol, nominal (sp), linalyl acetate or piperitoiie, is added to each well (page 104, lines 21-23)and Table 3 illustrates the cell culture and sample design matrix as herein described (page 105, lines 2-3); and Table 3 lists nonanal as a test compound.  Thus, nonanal is listed as an example monoterpenoid compound.  Moreover, it is administered in the same amounts of other monoterpenoid compounds.  Thus, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of monterpenoid compound taught by Yamamoto as a starting point for optimizing the amount of nonanal for use in a method for treating or preventing hair loss comprising administering a composition comprising nonanal to promote hair growth since Yamamoto teaches nonanal is an example monoterpenoid compound and amounts of nonanal are administered in the same amounts as other tested monoterpenoid compounds and because dosage amounts are result-effective variables, i.e. a variable that  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 6-8 with a reasonable expectation of success.
Response to Arguments
Applicant has not independently argued the merits of this rejection.  Arguments regarding Yamamoto have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.
Conclusion
	Claims 1, 2, and 4-8 are rejected.
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RR/Examiner, Art Unit 1628                                                                                                                                                                                                        
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628